                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

AFM                                               271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201



                                                  January 16, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:      United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of the following material:

                    • ZHU004180-ZHU004506 – Records relating to an account controlled
                      by the defendant at PNB Bank in Latvia

              The following material produced under cover of this letter is designated
sensitive discovery material pursuant to the protective order issued by the Court on July 31,
2019.

                    • ZHU004507-ZHU005213 – Records relating to an account at Bank of
                      America;
                    • ZHU005214-ZHU005448– Records relating to an account at BMO
                      Harris; and
                    • ZHU005449-ZHU005516 – Records relating to an account at PNC
                      Bank.
             The government also requests reciprocal discovery from the defendant.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:      /s/ Alexander Mindlin
                                                Alexander Mindlin
                                                Assistant U.S. Attorney
                                                (718) 254-6433

Enclosures

cc:   Clerk of the Court (ERK) (by ECF) (without enclosures)




                                            2
